Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
Preliminary claim amendments filed 09/21/2021 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-10, 12, 14-15, 20, 24-28, 30, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last paragraph of claim 1, applicant claims “wherein at least part of the indentation is arranged with respect to one or more of at least part of the two-dimensional mark and at least part of the one or more strengthening members to create a three-dimensional mark on said first surface”, which is unclear. It is unclear what it means for at least part of the indentation to be arranged with respect to one or more or at least part of the two dimensional mark, and at least part of the one or more strengthening members, as this limitation could mean a multitude of different specific arrangements and is unclear. It is unclear how the parts are meant to relate to each other. In the interest of compact prosecution, this paragraph will be interpreted as the parts mentioned being arranged on the same surface of the sheet material and forming a three-dimensional mark.
Claims 2, 5, 8-10, 12, 14-15, 20, 24-28, 30, and 33-34 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 38, and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Claim 14 is dependent on claim 13, which was canceled, therefore it is improperly dependent on a canceled claim. In the interest of compact prosecution, claim 14 will further be interpreted as being dependent on claim 1. 

Claim 38 is a product claim which is dependent on claim 1, a method claim. This is an improper dependency as a product claim cannot be dependent on a method claim. In the interest of compact prosecution, claim 38 will further be interpreted as a product claim incorporating the limitations of claim 1.
Claim 50 is rejected by virtue of dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10, 12, 15, 20, 24-28, 30, 33-34, 38 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (US-20120198730).
Regarding claim 1, Burch teaches:
A method of processing a sheet material for use in the manufacture of a product (Abs), comprising: 
providing a sheet material having a first surface and a second surface ([0037]; Figs. 6 and 7, #42);
providing a two-dimensional mark on the first surface of the sheet material ([0036] – [0037]; Fig. 7, #51 and #52); 
arranging one or more strengthening members at one or more of the first surface and the second surface of the sheet material ([0036]; Fig. 7, #50; [0040]; Fig. 10, #22 and #23); 
imposing an indentation on said first surface of the sheet material ([0036] – [0040]); 
wherein at least part of the indentation is arranged with respect to one or more of at least part of the two-dimensional mark and at least part of the one or more strengthening members to create a three-dimensional mark on said first surface ([0036] – [0040]).

Regarding claim 2, Burch teaches the limitations of claim 1, which claim 2 depends on. Burch further teaches:
wherein said one or more strengthening members are formed of materials selected from a group consisting of polymeric materials and leather materials ([0010]).

Regarding claim 8, Burch teaches the limitations of claim 1, which claim 8 depends on. Burch further teaches:
wherein said one or more strengthening members are arranged at one or more locations on one or more of the first surface and the second surface of the sheet material at which enhanced mechanical characteristics of the manufactured product at said locations are required ([0040]).

Regarding claim 9, Burch teaches the limitations of claim 8, which claim 9 depends on. Burch further teaches:
wherein said one or more locations comprise one or more representing locations of a toe cap, an eyestay, an eyelet, a quarter panel and a heel counter on the sheet material for the manufacturing of a shoe product ([0040]; Fig. 10).

Regarding claim 10, Burch teaches the limitations of claim 1, which claim 10 depends on. Burch further teaches:
further comprising a step of providing a mark at the strengthening members prior to the step of arranging the strengthening members at one or more of the first surface and the second surface of the sheet material; wherein the mark comprises a two-dimensional mark having one or more of a line, a 

Regarding claim 12, Burch teaches the limitations of claim 1, which claim 12 depends on. Burch further teaches:
wherein said at least part of the indentation is arranged to coincide with one or more of said at least part of the two-dimensional mark of the sheet material and said at least part of the strengthening members; said at least part of the indentation is arranged with respect to one or more of said at least part of the two- dimensional mark of the sheet material and said at least part of the strengthening members to create one or more three-dimensional marks on said sheet material carrying the strengthening members and/or the strengthening members to thereby mimic a three-dimensional textural effect of a material of a blank for at least part of a manufactured product formed from said processed sheet material ([0036] – [0040]; Figs. 1, 6-7 and 10).

Regarding claim 15, Burch teaches the limitations of claim 1, which claim 15 depends on. Burch further teaches:
wherein the step of providing the two- dimensional mark is conducted by one or more of writing, drawing, painting, staining, printing and/or stamping on said first surface of the sheet material ([0073] – [0074]).

Regarding claim 20, Burch teaches the limitations of claim 10, which claim 20 depends on. Burch further teaches:
wherein the step of providing the mark at the strengthening members is conducted by one or more of writing, drawing, painting, staining, printing and/or stamping on at least a surface of the strengthening members ([0073] – [0074]).

Regarding claim 24, Burch teaches the limitations of claim 1, which claim 24 depends on. Burch further teaches:
wherein the step of imposing an indentation comprises one or more of the steps of: applying pressure by using a mold, applying heating on the sheet material, and applying vacuum on the sheet material to form one or more indentations ([0010], [0013], [0016], and [0068] – [0073]; Fig. 9).

Regarding claim 25, Burch teaches the limitations of claim 24, which claim 25 depends on. Burch further teaches:
wherein the step of imposing an indentation further comprises a cooling step after the one or more steps of the pressure-applying step, the heat-applying step and the vacuum-applying step ([0074]).

Regarding claim 26, Burch teaches the limitations of claim 1, which claim 26 depends on. Burch further teaches:
wherein the step of imposing comprises: 
placing one or more first strengthening members of the one or more strengthening member onto a molding side of a mold ([0070]); 
placing said first surface of the sheet material carrying the two-dimensional mark onto the mold side the mold at which the one or more first strengthening members are placed ([0068] - [0069]; Figs. 6-11); and 
applying pressure to the mold carrying the sheet material and the one or more first strengthening members ([0072]).

Regarding claim 27, Burch teaches the limitations of claim 26, which claim 27 depends on. Burch further teaches:
wherein the imposing step further comprises the step of placing one or more second strengthening members of the one or more strengthening members onto the second surface of the sheet material after the step of placing said first surface of the sheet material onto the mold and prior to the pressure applying step ([0015] – [0017]).

Regarding claim 28, Burch teaches the limitations of claim 26, which claim 28 depends on. Burch further teaches:
further comprising one or more of the following steps during or after the pressure-applying step: applying heating and applying vacuum to the sheet material and the one or more strengthening members; and a cooling step ([0070] and [0074]).

Regarding claim 30, Burch teaches the limitations of claim 26, which claim 30 depends on. Burch further teaches:
wherein the imposing step further comprises positioning the sheet material relative to the mold by aligning the two- dimensional mark and the one or more strengthening members with a mold pattern at the molding side of the mold by using one or more positioning means arranged at the mold ([0069] and [0073]).

Regarding claim 33, Burch teaches the limitations of claim 1, which claim 33 depends on. Burch further teaches:
wherein the processed sheet material is processed to form a shoe upper blank and the method further comprises a step of connecting one or more shoe parts to the processed sheet material comprising the shoe upper blank after the imposing step ([0075] – [0076]).

Regarding claim 34, Burch teaches the limitations of claim 1, which claim 34 depends on. Burch further teaches:
forming a blank from a sheet material processed according to the method of claim 1, see the rejection of claim 1 above; wherein the blank comprises a shoe upper blank and the shoe upper is formed by processing only a single blank ([0075]).

Regarding claim 38, Burch teaches:
A blank for at least part of a manufactured product, the blank being formed from the method of claim 1, see the rejection of claim 1 above, comprising: 
a sheet material shaped in accordance with the at least part of a manufactured product, the sheet material comprising a two-dimensional mark on a surface of the sheet material ([0036] – [0037]; Figs. 6 and 7, #42, #51 and #52); 
one or more strengthening members arranged at one or more sides of the sheeting material ([0036]; Fig. 7, #50; [0040]; Fig. 10, #22 and #23); 
wherein one or more of at least part of the two-dimensional mark and at least part of the one or more strengthening members are positioned with respect to an indentation formed in the sheet material to thereby provide a three-dimensional mark on said surface ([0036] – [0040]).

Regarding claim 50, Burch teaches the limitations of claim 38, which claim 50 depends on. Burch further teaches:
wherein said one or more strengthening members are formed of materials selected from a group consisting of polymeric materials comprising polyurethane materials, and leather materials comprising synthetic leather materials ([0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burch (US-20120198730).
Regarding claim 5, Burch teaches the limitations of claim 1, which claim 5 depends on. Burch further teaches:
wherein said one or more strengthening members are of one or more of a tensile strength of about 10 MPa to about 100 MPa; a hardness of about 50 Shore A to about 100 Shore A; and a density of about 1 g/cm3 to about 5 g/cm3. .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burch (US-20120198730) as applied to claim 1 above, and further in view of Tatler (U.S. Patent No. 8448474).
Regarding claim 14, Burch teaches the limitations of claim 1, which claim 14 depends on, but does not teach the three-dimensional mark mimicing a three-dimensional textural effect of one or more of a knitted, stitched and/or sewed fabric pattern, however, Tatler, in a similar field of endeavor, a method of manufacturing shoe upper portions, teaches:
wherein the three-dimensional mark mimics a three-dimensional textural effect of the material of the blank for the at least part of the manufactured product of one or more of a knitted, stitched and/or sewed fabric pattern (Col. 6, lines 31-47; Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional mark of Burch to incorporate the teachings of Tatler and have it mimic a three-dimensional textural effect of one or more of a knitted, stitched and/or sewed fabric pattern. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748